DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 1 and its dependent embodiments are directed to a vaccine for preventing SARS-CoV-2 infection, comprising a nucleotide sequence comprising SEQ ID NO: 1, or a sequence having at least 80%, 85%, 90%, 95% or 100% homology with SEQ ID NO: 1.  SEQ ID NO: 1 is 3,822 nucleotides, and represents a codon-optimized version of the coding sequence for the S protein of SARS-CoV-2, NCBI Reference Sequence YP_009724390.1 (of record in the IDS filed 1/15/2021) (see paragraph [0038] of the specification filed 5/31/2022).  
Claim 11 is directed to a method for preventing or treating COVID-19, comprising administering a prophylactically or therapeutically effective amount of the vaccine to a human.  The nucleotide sequence is capable of expressing a protein in a human-derived cell or human body (claims 2 and 12), wherein the protein is capable of inducing an immune response, generating a molecular biology reporter, generating a trace molecule for detection, regulating a gene function, or functioning as a therapeutic molecule (claims 3 and 13).  The vaccine further comprises a pharmaceutically acceptable adjuvant, carrier, diluent or excipient (claims 4, 14, 16 and 17).  The vaccine further comprises at least one medicament having a therapeutic effect on COVID-19 (claims 5, 15, 18 and 19).  The vaccine is capable of preparing a COVID-19 detection reagent, or preparing a gene-function regulator (claim 10).
	Also claimed is an expression vector comprising the nucleotide sequence (claim 6).  The vector is a DNA plasmid, an RNA expression plasmid or a viral vector (claim 7), such as an adenoviral vector (claim 8).  The nucleotide sequence has a transcription direction opposite to those of other genes in the adenovirus vector (claim 9).  Please note that the embodiment of claim 8, wherein the viral vector is an adenovirus vector, is not positively recited.  Claim 7 present the viral vector as one of three alternatives (“a DNA plasmid, an RNA expression plasmid or a viral vector”).  In dependent claim 8, the viral vector is further defined, but not positively recited.  To positively recite the viral vector in claim 8, suggested language is, “wherein the vector is a viral vector, and wherein the viral vector is an adenovirus vector”.  

Claim Objection
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference two sets of claims to different features.  Claim 9 references the expression vector of claim 8, and the nucleotide sequence of claim 1.  See MPEP § 608.01(n).  Accordingly, claim 9 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a vaccine for preventing disease caused by SARS-CoV-2 infection wherein the nucleotide sequence comprises SEQ ID NO: 1 and is administered with cationic liposomes or as an adenoviral vector construct, does not reasonably provide enablement for a vaccine that prevents infection, nor a vaccine that treats existing disease, nor a vaccine that prevents disease in the absence of formulation of the nucleotide sequence with cationic liposomes or as an adenoviral vector construct, nor any variant sequence of SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
At the outset, prevention of an infection is not possible, since it is understood to mean prevention of a single virion from infecting a single cell.  An infection may be inhibited, but not entirely prevented.  In fact, the mechanism by which the invention operates depends on an infection occurring post-immunization.  Therefore, suggested language is “preventing COVID-19 disease” or equivalent language.
The breadth of the claims encompasses a vaccine to prevent a SARS-CoV-2 infection, generate a molecular biology reporter, generate a trace molecule for detection, regulate a gene function, and treat (therapeutic effect) existing COVID-19 in a subject.  The breadth of the claims also encompasses a vaccine comprising a variant of SEQ ID NO: 1 having at least 80% homology, where the variation is not limited to any particular portion of the sequence, or any particular type of variant (i.e., what type of mutation). 
The nature of the invention is the administration of a nucleotide sequence derived from SARS-CoV-2 spike protein, wherein the immune response generated against the encoded antigen in vivo induces protective immunity or therapeutic effect against an existing infection.
The specification, at paragraph [0046] discloses that pGA-NB2 (which contains SEQ ID NO: 1) was transfected into cells with cationic liposomes.  An adenovirus vector expressing SEQ ID NO: 1 (Ad5-NB2) induced antibodies in mice and macaques (see pages 14-16), and provided protective efficacy in macaques (see page 17-20, and paragraph [0054]).  There are no examples or guidance as to variants of SEQ ID NO: 1 having the same effect, nor examples or guidance for therapeutic applications since no animals with disease were tested for amelioration of symptoms.  Further, there are no examples of generating a molecular biology reporter, generating a trace molecule for detection, or regulating a gene function.
The state of the art for COVID-19 vaccination is that certain constructs, such as mRNA constructs with nanoparticles, a subunit construct with nanoparticles, and an adenoviral-vectored construct expressing spike antigen are effective prophylactically, but there is no indication of treatment of existing infections with those same constructs (see “Key Points” on the first page of the CDC’s Interim Clinical Considerations, July 20, 2022, from https://www.cdc.gov/vaccines/covid-19/clinical-considerations/interim-considerations-us.html, accessed August 1, 2022, 30 page printout).
Therefore, in view of the breadth of the claims (variants of SEQ ID NO: 1, prevention of infection, treatment of existing disease), the nature of the invention, the state of the art (therapeutic applications with vaccines not yet established), the limited guidance and working examples in the specification (exemplified SEQ ID NO: 1 as mRNA with liposome or adenoviral vectored construct), and the low level of predictability (lacking evidence that speaks to variants, and therapy of existing disease), it would require undue experimentation to make or use the invention as claimed.
An amendment that limits the claims to vaccines comprising SEQ ID NO: 1 (no variants) as mRNA with cationic liposomes or adenoviral vector constructs, and methods of preventing disease, would overcome this rejection.

Claims 1-9 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
The claims encompass of a genus of nucleotide sequence variants of SEQ ID NO: 1, a genus of generated molecular biology reporters, a genus of generated trace molecules for detection, a genus of generated regulators of gene function, and a genus of medicaments having a therapeutic effect on COVID-19.  
Partial structure has been provided for the genus of nucleotide sequence variants of SEQ ID NO: 1 in the form of percent identity (i.e., at least 80% homology), as well as a function: vaccine against SARS-CoV-2 infection, or therapeutic molecule against COVID-19.
Aside from SEQ ID NO: 1, exemplified in the specification as NB2, Applicant has made one variant: NB4, SEQ ID NO: 2, which is 85.93% identical to the sequence of NB2, SEQ ID NO: 1.  NB4 is a further optimized version of SEQ ID NO: 2, having reduced GC-content.  NS4 has only been shown to be expressed from cells (see paragraph [0047]).  This one species of variant is not representative of the genus of variants encompassed by “at least 80% homology” in combination with the claimed functions.  There is no indication of regions that must be preserved to retain function.
No structures have been provided for molecular biology reporters, trace molecules for detection, regulators of gene function, and medicaments having a therapeutic effect on COVID-19.  Regarding the medicament recited in 5, 15, 18 and 19, Applicant has not provided any structure, function (with regard to mechanism of how the medicament works, e.g., passive immunotherapy), chemical properties, structure/function nexus, or methods of making a medicament that has a therapeutic effect on COVID-19.  Not one species of a medicament has been provided to represent the genus of medicaments encompassed.  
Regarding the ability of the vaccine to regulate a gene function in the human body (claims 3 and 13), or to prepare a gene-function regulator (claim 10), the specification does not set forth any gene that is regulated by SEQ ID NO: 1 or its variants.  No structure, particular gene function, structure/function correlation has been provided.  Not one species of a gene to be regulated has been provided to represent the genus of genes encompassed.  Similarly, the ability of the vaccine to generate a molecular biology reporter, and to generate a trace molecule for detection is not adequately described since the specification has not provided any structure, particular function or structure/function nexus for the molecular biology reporter or trace molecule for detection.  No species of these reporters or trace molecules has been provided to represent the genus encompassed. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed invention.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang, Miao-Miao (CN111821433, published 10/27/2020, having foreign priority to CN202010273020.1, filed April 8, 2020, which itself claims priority to CN202010083614.6, filed February 6, 2020, “Zhang”).  A machine translation of CN111821433 and CN202010083614.6 is provided.  When referring to “Zhang”, the machine translation will be referenced.  The claims are summarized above and correlated with the teachings of the prior art in bold font below.  Although the claims have been rejected under 35 U.S.C. 112(a) (scope of enablement), the claims are rejected on the basis of their enabled embodiments.
Please note that foreign priority for this application has not been perfected because English translations of the two foreign applications CN2020110070.8 (filed 2/23/2020) and CN202010145657.2 (filed 3/5/2020) have not been filed in this application.  Thus priority to these two applications has not been established.  The earliest effective filing date for this application is the filing date of the PCT/CN2020/110085, August 19, 2020.
	Zhang discloses an mRNA vaccine comprising a SARS-CoV-2 spike gene sequence comprising SEQ ID NO: 2, which is 3822 nt in length, and 95.2% identical to Applicant’s SEQ ID NO: 1 (see Zhang, claim 1, and pages 13-16) (claims 1 and 11).  An alignment of Zhang’s SEQ ID NO: 2 and Applicant’s SEQ ID NO: 1 is provided at the end of this document.  Zhang discloses expression in human cells and induction of an immune response when administered to patients (see page 4, seventh full paragraph, and page 6, second full paragraph) (claims 2, 3, 12, 13, 16 and 17).  Although Zhang does not mention “COVID-19 disease”, Zhang discloses disease that is caused by SARS-CoV-2, which is COVID-19 (see page 4, seventh full paragraph).  The vaccine comprises a pharmaceutically-acceptable carrier, PBS (see page 8, last paragraph) (claims 4 and 14).  DNA plasmids as expression vectors are also disclosed (see page 5, last paragraph) (claim 6).
	Please note that the embodiment of claim 8, wherein the viral vector is an adenovirus vector, is not positively recited.  Claim 7 present the viral vector as one of three alternatives (“a DNA plasmid, an RNA expression plasmid or a viral vector”).  In dependent claim 8, the viral vector is further defined, but not positively recited.  To positively recite the viral vector in claim 8, suggested language is, “wherein the vector is a viral vector, and wherein the viral vector is an adenovirus vector”.  Therefore, claim 8 is rejected because it only serves to further define the viral vector alternative embodiment of claim 7, without positively reciting the viral vector as the vector.
	Regarding claim 10, wherein the vaccine is capable of preparing a COVID-19 detection reagent or preparing a gene-function regulator, Zhang’s sequence meets this limitation, lacking any other details as to what is involved in the preparation of the detection reagent.  Since Zhang’s sequence is derived from SARS-CoV-2, one would reasonably expect that it would be capable of being used in a method to detect SARS-CoV-2.
	Therefore, the claims are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Colloca et al. (US 2012/0328651 A1, “Colloca”) in view of Zhang, Miao-Miao (CN111821433, published 10/27/2020, having foreign priority to CN202010273020.1, filed April 8, 2020, which itself claims priority to CN202010083614.6, filed February 6, 2020, “Zhang”).  A machine translation of CN111821433 and CN202010083614.6 is provided.  When referring to “Zhang”, the machine translation will be referenced.  Claim 7 is directed to an embodiment wherein the vector is selected from a DNA plasmid, an RNA expression plasmid, and a viral vector.  This rejection addresses the instance wherein the vector is a viral vector.  Claim 8 is directed to an embodiment wherein the nucleic acid is present in an adenovirus expression vector.
Colloca discloses immunization against SARS-CoV using replication-defective adenovirus vectors expressing SARS-CoV spike protein antigen (see paragraph [0117]).  It would have been obvious to have applied this technology to the SARS-CoV-2 spike protein antigen as disclosed in Zhang.  Zhang discloses an mRNA vaccine comprising a SARS-CoV-2 spike gene sequence comprising SEQ ID NO: 2, which is 3822 nt in length, and 95.2% identical to Applicant’s SEQ ID NO: 1 (see Zhang, claim 1, and pages 13-16).  An alignment of Zhang’s SEQ ID NO: 2 and Applicant’s SEQ ID NO: 1 is provided at the end of this document.  Although Zhang’s sequence is used as an mRNA vaccine, it would have been obvious to have used the sequence in Colloca’s construct to make an adenoviral vector expressing Zhang’s sequence, with a reasonable expectation of success.  One would have been motivated to use Zhang’s sequence in Colloca’s construct because Colloca discloses that the construct can be used for antigens derived from members of the Coronaviridae family (see paragraph [0117]), in addition to the advantages of adenoviral vectors, generally (see paragraph [0004]).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, 10-14, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/260,160 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are directed to a nucleotide sequence comprising SEQ ID NO: 1, or at least 90% identical to SEQ ID NO: 1.  The copending application’s SEQ ID NO: 1 is identical to instant SEQ ID NO: 1.  The copending claims are also directed to capabilities of the encoded peptide, such as triggering immunogenicity against SARS-CoV-2, as well as expression vectors (adenovirus), pharmaceutically-acceptable adjuvant, carrier, diluent or excipient, all of which are encompassed by the instant claims.  The difference between the copending claims and the instant claims is that the copending claims encompass another sequence as an alternative to SEQ ID NO: 1.  The copending claims’ function of inducing immunogenicity against SARS-CoV-2 renders obvious the instantly claims methods of preventing SARS-CoV-2 infection, preventing COVID-19, and treating COVID-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/598,659 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are directed to adenovirus 7 vector constructs for preventing SARS-CoV-2 infection comprising SEQ ID NO: 1.  (The copending application’s SEQ ID NO: 1 is identical to instant SEQ ID NO: 1).  The copending claims are a species of the instantly claimed expression vector and adenovirus vector constructs of claims 6-9; a species anticipates a genus.  The copending claims’ adenovirus vectored vaccine that comprises SEQ ID NO: 1, obviates the instantly claims embodiments wherein the vaccine comprises SEQ ID NO: 1 because the viral vector is only serving as a vector, whereas the active component is SEQ ID NO: 1.  Also encompassed by the copending claims are functions of the encoded protein, pharmaceutically-acceptable adjuvant, carrier, diluent or excipient, and medicaments to treat COVID-19, all of which are encompassed by the instant claims.  The copending claims’ products and functions render obvious the instant methods of preventing SARS-CoV-2 infection, preventing COVID-19, and treating COVID-19 of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/598,624 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are directed to adenovirus 35 vector constructs for preventing SARS-CoV-2 infection comprising SEQ ID NO: 1.  (The copending application’s SEQ ID NO: 1 is identical to instant SEQ ID NO: 1).  The copending claims are a species of the instantly claimed expression vector and adenovirus vector constructs of claims 6-9; a species anticipates a genus.  The copending claims’ adenovirus vectored vaccine that comprises SEQ ID NO: 1, obviates the instantly claims embodiments wherein the vaccine comprises SEQ ID NO: 1 because the viral vector is only serving as a vector, whereas the active component is SEQ ID NO: 1.  Also encompassed by the copending claims are functions of the encoded protein, pharmaceutically-acceptable adjuvant, carrier, diluent or excipient, and medicaments to treat COVID-19, all of which are encompassed by the instant claims.  The copending claims’ products and functions render obvious the instant methods of preventing SARS-CoV-2 infection, preventing COVID-19, and treating COVID-19 of the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
SEQ ID NO: 1 is free of the prior art of record.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       Sequence Alignment of instant SEQ ID NO: 1 (“Qy”) with CN111821433A SEQ ID NO:2 (“Db”):


    PNG
    media_image1.png
    765
    676
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    893
    688
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    897
    693
    media_image3.png
    Greyscale



    PNG
    media_image3.png
    897
    693
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    829
    691
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    773
    683
    media_image5.png
    Greyscale




/STACY B CHEN/Primary Examiner, Art Unit 1648